UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1106


SYLVIA CARAVETTA,

                Plaintiff - Appellant,

          v.

JAMES RIVER INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cv-00540-JCC-JFA)


Submitted:   October 11, 2012              Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sylvia Caravetta, Appellant Pro Se.            Cynthia   Lee Santoni,
WILSON, ELSER, MOSKOWITZ, EDELMAN &           DICKER,    LLP, McLean,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sylvia    Caravetta   appeals   the    district   court’s   order

dismissing    her   civil   complaint   against   James   River   Insurance

Company.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     Caravetta v. James River Ins. Co., No. 1:11-cv-

00540-JCC-JFA (E.D. Va. Dec. 21, 2011).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                    2